 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7

 8                                EASTERN DISTRICT OF CALIFORNIA

 9                                                  -o0O0o-
10

11   VERA KOVALENKO,                                                No.    2:18-CV-01038-DMC

12                             Plaintiff,
                                                                    ORDER DENYING EXTENSION
13
                                                                    OF TIME
14       v.
     NANCY BERRYHILL, Acting
15   Commissioner of Social Security,
16
                       Defendant.
17   _______________________________________/
18                                                  ORDER
19
             The parties’ stipulation for an extension of time to April 29, 2019, for plaintiff to file a
20
     reply brief is NOT APPROVED. Requests for extension of time filed on the eve of the deadline
21

22   are not favored. Plaintiff may file her reply brief along with a request or stipulation to accept a

23   late-filed reply brief.
24
             SO ORDERED.
25

26
     Dated: May 7, 2019
27                                                         ____________________________________
                                                           DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE



                                               [Pleading Title] - 1
